EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Cheslek on 09/23/2021.

The application has been amended as follows: 

45. (Currently Amended) An occupant support comprising:
a framework comprised of a frame and an orientation adjustable deck section supported by the frame;
a lockable gas spring having a cylinder and a piston assembly that includes a piston and a connecting rod, the piston dividing an interior of the cylinder into an isolated compartment and a non‐isolated compartment;
a turbine which receives fluid which flows out of the non‐isolated compartment;

a reverse flow check valve which resists fluid flow into an accumulator whereby a decrease in a volume of the non‐isolated compartment expels air out of the non‐ isolated compartment and through the turbine in a first direction, and a decrease in the volume of the non‐isolated compartment draws air through the turbine in a second direction and into the non‐isolated compartment

an electrical generator coupled to the turbine.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619